DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, Jr. et al (US # 4,231,439) in view of McDonald (US # 3,850,023). With respect to claim 1, the Hall reference discloses an article inspection apparatus (Col. 1, ll. 5-14) comprising: a measuring instrument (103) that outputs, when weight of an article is applied, a measuring signal of the weight within a required measurement time from an weight application time (Col. 3, ll. 36-51); a determination unit (111) that inspects the article based on the measuring signal (i.e.: determines if the weight deviates from the target weight; Col. 3, ll. 51-53; Col. 5, ll. 30-43); a load applying unit (standard calibration package) that applies a diagnostic load to the measuring instrument (Col. 3, ll. 54-62); and within a predetermined diagnosable time longer than the required measurement time from the weight application time (it performs a “number” of calibration runs – assuming that a single calibration run is equal to a normal weighing run, then a “number” of calibration runs in total is longer than a single weighing run taken by itself), when the weight of the article is applied to the measuring instrument, and diagnoses performance of the measuring instrument, based on the measuring signal when the diagnostic load is applied (Col. 3, ll. 62-68). The Hall reference does not disclose a diagnosis unit that causes the diagnostic load to be applied from the load applying unit to the measuring instrument. However, it was known to modify at weighing conveyor to include a calibration weight that could be automatically applied to the belt under control of the computer whenever a calibration run was specified as shown by the example of McDonald (Col. 3, line 66 to col. 4, line 18), and it would have been obvious to the ordinary practioner to modify the scale of Hall to include a built-in calibration weight as this was an art recognized modification for calibrating a conveyor belt scale.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of McDonald as applied to claim 1, above, and further in view of Tokutu et al (US # 5,308,930). Hall does not disclose that the diagnosis unit causes the diagnostic load to be applied from the load applying unit to the .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856